 



Exhibit 10.1
T-3 ENERGY SERVICES, INC.
RESTRICTED STOCK AWARD AGREEMENT
     THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) is made and entered into
by and between T-3 Energy Services, Inc., a Delaware corporation (the
“Company”), and Mr. Gus D. Halas (“Grantee”), effective as of the grant date
shown in Appendix A attached hereto pursuant to the T-3 Energy Services, Inc.
2002 Incentive Plan (the “Plan”). The Plan is incorporated by reference herein
in its entirety. Capitalized terms not otherwise defined in this Agreement shall
have the meaning given such terms as defined in the Plan.
     WHEREAS, Grantee is an employee of the Company and in connection with such
employment, the Committee on behalf of the Company has authorized a grant to
Grantee a number of restricted shares of the Company’s common stock, par value
$.001 per share (the “Common Stock”), in the amount indicated on Appendix A and
which is pursuant to and shall be subject to the terms and conditions of this
Agreement and the Plan, with a view to increasing Grantee’s interest in the
Company’s welfare and growth; and
     WHEREAS, Grantee desires to receive shares of the Common Stock as
Restricted Stock pursuant to this Agreement in connection with his employment.
     NOW, THEREFORE, in consideration of the premises, mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:
     1. Grant of Common Stock.
     Subject to the restrictions, forfeiture provisions and other terms and
conditions set forth herein (a) the Company hereby grants to Grantee the number
of shares of Common Stock (“Restricted Shares”) as set out in Appendix A hereto,
and (b) subject to the terms hereof, Grantee shall have and may exercise rights
and privileges of ownership of such Restricted Shares, including, without
limitation, the voting rights of such shares and the right to receive dividends
declared in respect thereof. This Agreement and the grant of Restricted Shares
are subject to administration by and the rules and procedures established by the
Committee under the Plan.
     2. Transfer Restrictions; Vesting.
     Grantee shall not sell, assign, transfer, exchange, pledge, encumber, gift,
devise, hypothecate or otherwise dispose of (collectively, “Transfer”) any
Restricted Shares prior to their vesting in accordance with the Vesting Dates
set out in Appendix A. Further, even after such Restricted Shares become vested,
such vested Restricted Shares may not be sold or otherwise disposed of in any
manner which would constitute a violation of any applicable federal or state
securities laws or other applicable law, rules of any exchange on which the
Company’s securities are traded or listed, or Company rules or policies as
determined by Company in its sole discretion. Restricted Shares shall vest as of
each of the Vesting Dates set out in Appendix A

 



--------------------------------------------------------------------------------



 



provided that Grantee remains employed with the Company through the Vesting
Date, except as may otherwise be provided herein.
     3. Vesting in Certain Circumstances. Notwithstanding the provisions in
Section 2, on the date immediately preceding the date of a change in control (as
defined in Grantee’s employment agreement with the Company (the “Employment
Agreement”), or (b) upon a termination of Grantee’s employment by the Company
pursuant to Section 9 of the Employment Agreement, the Restricted Shares shall
be 100% vested.
     4. Forfeiture.
     (a) Termination of Service. If Grantee’s employment with the Company is
terminated by the Company for cause (as defined in the Employment Agreement) or
upon Grantee’s voluntary retirement or resignation (but specifically excluding
any termination resulting from Grantee’s death or disability) then Grantee shall
immediately forfeit all Restricted Shares which are unvested unless the
Committee, in its sole discretion, determines that any or all of such unvested
Restricted Shares shall not be so forfeited.
     (b) Forfeited Shares. Any Restricted Shares forfeited under this Section 4
shall automatically revert to the Company and become canceled and such shares
shall be again subject to the Plan. Any certificate(s) representing Restricted
Shares which include forfeited shares shall only represent that number of
Restricted Shares which have not been forfeited hereunder. Upon the Company’s
request, Grantee agrees for himself and any other holder(s) to tender to the
Company any certificate(s) representing Restricted Shares which include
forfeited shares for a new certificate representing the unforfeited number of
Restricted Shares.
     5. Issuance of Certificate.
     (a) The Company shall cause to be issued a stock certificate, registered in
the name of the Grantee, evidencing the Restricted Shares upon receipt of a
stock power duly endorsed in blank with respect to such shares. Each such stock
certificate shall bear the following legend:
The transferability of this certificate and the shares of stock represented
hereby are subject to the restrictions, terms and conditions (including
forfeiture and restrictions against transfer) contained in the restricted stock
agreement entered into between the registered owner of such shares and T-3
Energy Services, Inc. copies of the restricted stock agreement are on file in
the office of the secretary of T-3 Energy Services, Inc., located at 7135
Ardmore, Houston, TX 77054.
Such legend shall not be removed from the certificate evidencing Restricted
Shares until such time as the restrictions thereon have lapsed.
     (b) The certificate issued pursuant to this Section 5, together with the
stock powers relating to the Restricted Shares evidenced by such certificate,
shall be held by the Company.

2



--------------------------------------------------------------------------------



 



The Company may issue to the Grantee a receipt evidencing the certificates held
by it which are registered in the name of the Grantee.
     6. Miscellaneous.
     (a) Certain Transfers Void. Any purported transfer of Restricted Shares in
breach of any provision of this Agreement shall be void and ineffectual, and
shall not operate to transfer any interest or title in the purported transferee.
     (b) No Fractional Shares. All provisions of this Agreement concern whole
shares of Common Stock. If the application of any provision hereunder would
yield a fractional share, the value of such fractional share shall be paid to
the Grantee in cash.
     (c) Not an Agreement for Continued Employment or Services. This Agreement
shall not, and no provision of this Agreement shall be construed or interpreted
to, create any right of Grantee to continue employment with or provide services
to the Company, Company affiliates, parent, subsidiary or their affiliates.
     (d) Notices. Any notice, instruction, authorization, request or demand
required hereunder shall be in writing, and shall be delivered either by
personal in-hand delivery, by telecopy or similar facsimile means, by certified
or registered mail, return receipt requested, or by courier or delivery service,
addressed to the Company at the address indicated beneath its signature on the
execution page of this Agreement, and to Grantee at his address indicated
herewith, or at such other address and number as a party shall have previously
designated by written notice given to the other party in the manner herein set
forth. Notices shall be deemed given when received, if sent by facsimile means
(confirmation of such receipt by confirmed facsimile transmission being deemed
receipt of communications sent by facsimile means), and when delivered and
receipted for (or upon the date of attempted delivery where delivery is
refused), if hand-delivered, sent by express courier or delivery service, or
sent by certified or registered mail, return receipt requested.
     (e) Amendment and Waiver. This Agreement may be amended, modified or
superseded only by written instrument executed by the Company and Grantee. Any
waiver of the terms or conditions hereof shall be made only by a written
instrument executed and delivered by the party waiving compliance. Any amendment
or waiver agreed to by the Company shall be effective only if executed and
delivered by a duly authorized executive officer of the Company. The failure of
any party at any time or times to require performance of any provisions hereof
shall in no manner effect the right to enforce the same. No waiver by any party
of any term or condition in this Agreement, or breach thereof, in one or more
instances shall be deemed a continuing waiver of any such condition or breach, a
waiver of any other condition, or the breach of any other term or condition.
     (f) Independent Legal and Tax Advice. The Grantee has been advised and
Grantee hereby acknowledges that he has been advised to obtain independent legal
and tax advice regarding this grant of the Restricted Shares and the disposition
of such shares, including, without limitation, the election available under
Section 83(b) of the Internal Revenue Code.

3



--------------------------------------------------------------------------------



 



     (g) Governing Law and Severability. This Agreement shall be governed by the
internal laws, and not the laws of conflict, of the State of Delaware. The
invalidity of any provision of this Agreement shall not affect any other
provision of this Agreement which shall remain in full force and effect.
     (h) Successors and Assigns. Subject to the limitations which this Agreement
imposes upon transferability of Restricted Shares, this Agreement shall bind, be
enforceable by and inure to the benefit of the Company and its successors and
assigns, and Grantee, and, upon his death, on his estate and beneficiaries
thereof (whether by will or the laws of descent and distribution).
     (i) Community Property. Each spouse individually is bound by, and such
spouse’s interest, if any, in any shares is subject to, the terms of this
Agreement. Nothing in this Agreement shall create a community property interest
where none otherwise exists.
     (j) Compliance with Other Laws and Regulations. This Agreement, the grant
of Restricted Shares and issuance of Common Stock shall be subject to all
applicable federal and state laws, rules, regulations and applicable rules and
regulations of any exchanges on which such securities are traded or listed, and
Company rules or policies. Any determination in this connection by the Committee
shall be final, binding and conclusive on the parties hereto and on any third
parties, including any individual or entity.
     (k) Tax Requirements.
     (i) Tax Withholding. This grant under this Agreement is subject to and the
Company shall have the power and the right to deduct or withhold, or require the
Grantee to remit to the Company, an amount sufficient to satisfy federal, state,
and local taxes, domestic or foreign, required by law or regulation to be
withheld with respect to any taxable event arising as a result of the Plan and
this Agreement.
     (ii) Share Withholding. With respect to tax withholding required upon any
taxable event arising as a result of this Agreement, Grantee may elect, subject
to the approval of the Committee in its discretion, to satisfy the withholding
requirement, in whole or in part, by having the Company withhold shares of Stock
having a Fair Market Value on the date the tax is to be determined equal to the
statutory total tax which could be imposed on the transaction. All such
elections shall be made in writing, signed by the Grantee, and shall be subject
to any restrictions or limitations that the Committee, in its discretion, deems
appropriate. Any fraction of a share of Stock required to satisfy such
obligation shall be disregarded and the amount due shall instead be paid in cash
by the Grantee.
     (l) Grantee’s Address.

         
     Grantee’s address of record is:
       
 
 
 
   
 
       
 
       
 
       
 
 
       

4



--------------------------------------------------------------------------------



 



  (m)   Affiliate. For purposes of this Agreement, “employment with the Company”
includes employment with any affiliate of the Company.

     Grantee shall be responsible to notify the Company of any changes to his
address.
[Signature page follows]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on
its behalf by its duly authorized officer and the Grantee has hereunder executed
this Agreement.

                  COMPANY:    
 
                T-3 ENERGY SERVICES, INC.    
 
           
 
  By:   /s/ Michael T. Mino    
 
           
 
  Name:   Michael T. Mino    
 
  Title:   VP - CFO    

             
 
  Address:   T-3 Energy Services, Inc.    
 
      7135 Ardmore    
 
      Houston, TX 77054    
 
      Facsimile: (713) 996-4123    
 
      Attention: Secretary    

            GRANTEE:
      /s/ Gus D. Halas       Gus D. Halas   

6



--------------------------------------------------------------------------------



 



APPENDIX A TO
RESTRICTED STOCK AGREEMENT
Grantee’s Name: Gus D. Halas

         
Grant Date:
    September 14, 2007
 
       
Number of Restricted Shares Granted:
    10,000  
 
       
Vesting Dates and Schedule:
       
 
       
September 14, 2008
    100%  

Note: All vesting is subject to the terms and conditions of the Agreement.

 